574 S.E.2d 907 (2002)
258 Ga. App. 699
SASSER
v.
ADKINSON.
No. A02A1947.
Court of Appeals of Georgia.
December 4, 2002.
Cummings, Kelley & Bishop, Thomas S. Bishop, for appellant.
David A. Powell, Gainesville, for appellee.
Blackburn, Chief Judge.
Pam Sasser appeals the trial court's denial of her motion for new trial, arguing that the trial court erred in refusing to admit into evidence (1) a police incident report of domestic violence between Sasser and appellee Adkinson, and (2) orders finding Adkinson in contempt of a family violence restraining order. For the reason set forth below, we affirm.
In two enumerations of error, Sasser complains that the trial court committed reversible error when it granted Adkinson's motions in limine to exclude from evidence a police incident report of an altercation she had with Adkinson in 1997 in a hotel in California and contempt orders resulting from Adkinson's violations of a consent protective order. Our review of the record convinces us that the trial court did not err in granting Adkinson's motions in limine, but even if it had, "a case will not be reversed merely because error may have occurred. Appellant is required to show harm as well as error to prevail on appeal, and this appellant must show by the record as harm cannot be established by unsupported assertions contained in trial briefs." (Citations omitted.) Hertz Corp. v. McCray.[1]
In this case, Sasser failed to include in the record copies of the incident report and the contempt orders and likewise failed to read the contents of the documents into the transcript. Sasser made no proffer as to the contents of these documents, nor was any attempt made to identify the contents of the documents for the record and subsequent appellate purposes. Under these circumstances, Sasser has failed to show harm. Outdoor Systems v. Woodson.[2] See also Zone Enterprises v. George L. Smith II Ga. &c. Auth.[3]
Judgment affirmed.
JOHNSON, P. J., and MILLER, J., concur.
NOTES
[1]  Hertz Corp. v. McCray, 198 Ga.App. 484, 486(2), 402 S.E.2d 298 (1991).
[2]  Outdoor Systems v. Woodson, 221 Ga.App. 901, 903-904, 473 S.E.2d 204 (1996).
[3]  Zone Enterprises v. George L. Smith II Ga. &c. Auth., 234 Ga.App. 238, 240-241, 506 S.E.2d 424 (1998).